Citation Nr: 0906081	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-33 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to an initial compensable rating for 
bilateral sensorineural hearing loss, currently evaluated at 
0 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1975 until 
September 1978 and from January 1983 until June 1994. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
bilateral sensorineural hearing loss and assigned a 0 percent 
rating, effective May 3, 2004.  The rating decision also 
granted service connection for tinnits and assigned a 10 
percent rating, effective November 1, 2004.


FINDINGS OF FACT

1.  The Veteran's hearing loss disability was manifested by 
level I hearing acuity in the right ear and by level I 
hearing acuity in the left ear.

2.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 0 
percent for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic 
Code 6100 (2008).

2.  There is no legal basis for the assignment of an initial 
schedular rating in excess of 10 percent for bilateral 
tinnitus. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in October 2004, October 2006, and 
April 2007 that fully addressed all notice elements.  In the 
October 2006 letter, the Veteran was advised that VA used a 
Schedule for Rating Disabilities (Schedule) that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the April 2007 letter that an effective date 
would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, such is not prejudicial, 
as application of the Schedule to hearing loss cases is 
accomplished by a mechanical application of the regulatory 
provisions.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) and Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(observing in the context of the evaluation of service-
connected hearing loss that the specified clinical test 
results as set forth in the applicable diagnostic criteria 
mandate a mechanical application of the test data to the 
Schedule).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records. Additionally, the Veteran was 
afforded VA examinations in November 2004 and April 2006.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Compensation for Bilateral Hearing Loss

The RO granted service connection for bilateral hearing loss 
in a May 2005 rating decision and assigned the Veteran an 
initial noncompensable evaluation. The Veteran timely 
appealed.  The Veteran contends the rating evaluation does 
not accurately reflect the severity of his disability.  
Because the preponderance of the evidence is against the 
claim, in particular with due application of the Schedule, 
the appeal will be denied. 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann, 3 Vet. App. at 345. 
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. The 
rating schedule establishes 11 auditory acuity levels 
designated from level I, for essentially normal hearing 
acuity, through level XI for profound deafness. An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4. This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).

Table VI Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.

% of discrimination Puretone Threshold Average

0- 
41
42- 
49
50- 
57
58- 
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

The findings for each ear from Table VI, are then applied to 
Table VII (Percentage Evaluations for Hearing Impairment) to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear. The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poor hearing. The 
percentage evaluation is located at the point where the rows 
and column intersect. 38 C.F.R. § 4.85(e).

Table VII Percentage evaluation for hearing impairment 
(diagnostic code 6100)

XI
100
*










X
90
80









IX
80
70
60








VII
I
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of VA 
medical records and the reports of VA examinations.

The Veteran was afforded VA examinations to assess the 
severity of his hearing loss disability in November 2004 and 
March 2006. The results of the November 2004 exam, in 
puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
10
55
65
65
Left ear
10
60
60
60

The average pure tone thresholds are 48.75 decibels in the 
right ear and 47.5 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 92 percent in the left ear.

The numerical findings of the March 2006 exam were not 
provided.  However, the report states that the "results were 
consistent with those obtained in 2004."  The report also 
states that the Veteran did "not feel his hearing loss had 
changed since his 2004 evaluation."

Applying the Veteran's findings to Table VI results in a 
numeric designation of I in the right ear and I in the left 
ear. Under Table VII (38 C.F.R. § 4.85), the numeric 
designation I in the right ear and I of the left ear requires 
the assignment of a 0 percent evaluation under Diagnostic 
Code 6100.

The Veteran contends that the service-connected disorder has 
increased in severity, however he has not provided any 
evidence or testimony that his condition has worsened since 
the findings at his 2006 examination.  Accordingly, there is 
no basis to find his 2004 or 2006 examinations to be stale.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Veteran also submitted two statements from lay witnesses, 
in addition to his own statements, regarding his hearing 
loss.  However, as laypersons, they are only competent to 
report observable symptoms - not clinical findings which are 
applied to VA's Schedule. Compare Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 
(1994).  As illustrated above, the criteria for a compensable 
evaluation have clearly not been met. Accordingly, an 
increased evaluation will be denied.

Entitlement to increased rating for tinnitus in excess of 10 
percent

The Veteran has requested an increased rating for bilateral 
tinnitus, as he argues that each ear should be rated 
separately.  For the following reasons, the Board has 
determined that an increased rating is not appropriate and 
the Veteran's appeal is denied.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the pre-1999 
and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  Id., at 78.  VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision. On appeal, the Federal Circuit 
concluded that the Court erred in not deferring to the VA's 
interpretation of its own regulations - 38 C.F.R. § 4.25(b) 
and 38 C.F.R. § 4.87, Diagnostic Code 6260 - which limit a 
Veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral. 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award an increased schedular rating for 
tinnitus, the Veteran's appeal must be denied. Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA 
have no effect on an appeal where the law and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


